Citation Nr: 0418275	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-17 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an effective date earlier than October 8, 
1998, for grants of entitlement to service connection for 
bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, granting entitlement 
to service connection for bilateral hearing loss and 
tinnitus, effective October 8, 1998.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran in his substantive appeal and his representative 
in briefs filed in December 2002 and June 2004 raise the 
issue of clear and unmistakable error (CUE) in any August 12, 
1982 rating decision which denied service connection for 
bilateral hearing loss and tinnitus.  A challenge to the 
finality of the August 1982 action is made for the purpose of 
establishing a basis for the assignment of an effective date 
earlier than October 8, 1998, for grants of service 
connection for hearing loss and tinnitus.  Among other 
contentions are the veteran's principal arguments that he was 
not accorded adequate assistance by VA in 1982 either in 
terms of providing addresses of individuals with whom he 
served in combat and who potentially could testify as to the 
occurrence of inservice acoustic trauma, by VA's failure to 
conduct a medical examination in order to ascertain whether 
the claimed disorders were in existence, and by VA's failure 
to assist him in proving their reported inservice onset.  

The CUE question is inextricably intertwined with the 
certified issue of entitlement to earlier effective dates for 
grants of service connection for hearing loss and tinnitus.  
As the RO has yet to adjudicate the CUE issue the Board may 
not proceed at this time to adjudicate fully all pertinent 
issues presented, without undue prejudice to the veteran in 
terms of his due process rights.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).  Thus, in the interests of 
preserving the veteran's right to due process of law, further 
action by the RO is required.

Based on the foregoing, the Board hereby REMANDS this matter 
to the RO for the completion of the following actions:

The RO must adjudicate whether an August 
12, 1982 rating decision was clearly and 
unmistakably erroneous in failing to 
grant service connection for bilateral 
hearing loss and tinnitus.  If either 
benefit sought is denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




